Citation Nr: 1451540	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  12-18 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, New York



THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at a private medical facility on February 15, 2012.



ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel









INTRODUCTION

The Veteran had active service from December 1966 to June 1970. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2007 decision of the Department of Veterans' Affairs (VA), Medical Center, in Canandaigua, New York, that denied the above claim.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, additional development is necessary before appellate review of the Veteran's claim may be completed.  Although the Board sincerely regrets the additional delay, a remand in this matter is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 

The Veteran is seeking entitlement to reimbursement for medical care rendered to him at Summit Park Healthplex in Niagara Falls, New York, a private facility, on February 15, 2012.  A review of the record reveals that the Veteran apparently had been treated at Niagara Falls Memorial Hospital beginning on January 31, 2012.  A VA administrative decision dated in August 2012 shows that payment for non-service-connected unauthorized medical care was approved for treatment rendered on February 4, 2012.  The Veteran apparently underwent a subsequent ultra sound procedure at Summit Part Healthplex thereafter, on February 14, 2012.

In correspondence dated April 17, 2012, the Veteran indicated that he had been in pain on the left side of his body, stomach area, and high on the right side.  He added that he went to the private medical care facility because he believed he was experiencing an emergency situation, and that the private medical care facility was significantly closer than the nearest VA medical care facility.
As provided for in 38 U.S.C.A. § 1725 and 38 U.S.C.A. § 1728, VA must reimburse a Veteran for reasonable value of emergency treatment furnished in a non-VA facility, or in lieu of that, make payment directly to a hospital or other health care provider that furnished such treatment on behalf of the Veteran under the authority so long as certain statutory and regulatory requirements are met.  38 U.S.C.A. §§ 1725, 1728 (West 2002 & Supp. 2013).  The Veteran does not contend that his treatment was for a service-connected disability.  The record shows that service connection has not been established for any disabilities; thus, the criteria for payment under 38 U.S.C.A. § 1728 are not met.

Under the provisions of the Veterans Millennium Health Care and Benefits Act (Act), Pub. L. 106-117, codified at 38 U.S.C.A. § 1725, reimbursement of the reasonable value of emergency treatment furnished in a non-Department facility is to be made to those Veterans who are active Department health-care participants (enrolled in the annual patient enrollment system and recipients of Department hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such treatment and not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728, so long as the provisions of 38 C.F.R. § 17.1002 are met.  See 38 U.S.C.A. § 1725 ; 38 C.F.R. § 17.1002 (2013).  To be eligible for reimbursement under this authority, a Veteran must satisfy all of the following conditions:

 (a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

 (b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

 (c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

 (d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized);

 (e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

 (f) The Veteran is financially liable to the provider of emergency treatment for that treatment;

 (g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

 (h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider;

 (i) The Veteran is not eligible for reimbursement under 38 U.S.C. § 1728 for the emergency treatment provided (38 U.S.C. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability).

38 C.F.R. § 17.1002 (2013).

All of the above elements must be satisfied for a claimant to qualify for payment or reimbursement.  Zimick v. West, 11 Vet. App. 45, 49 (1998); Malone v. Gober, 10 Vet. App. 539, 544 (1997).

Both medical and lay evidence may be considered in a prudent layperson evaluation for determining what constitutes a medical emergency.  VA must weigh the totality of the circumstances to determine whether a prudent layperson would consider the situation emergent.  Swinney v. Shinseki, 23 Vet. App. 257, 264-266 (2009).

Here, the Veteran's claim was denied based on the fact that it was determined that the medical condition for which the Veteran was treated at the private medical care facility was not emergent.  The evidence before the Board, however, does not include treatment records associated with the incident that has been asserted to have been emergent in nature.  Moreover, the record does not include an explanation as to why the agency of original jurisdiction concluded that such treatment was not for an emergent condition.  The Board is bound by 38 U.S.C. §§ 1725 in determining whether the Veteran is entitled to reimbursement of unauthorized medical expenses. 

Given the Veteran's assertions, the incomplete medical record, and the fact that the agency of original jurisdiction did not specifically address why the Veteran's condition was not deemed emergent in nature, the Board finds that the basis for denial is premature.  As such, additional development of the record is required, to include having a medical professional review the evidence on file and to produce a written opinion, with reasons and bases provided, discussing the emergent nature of medical care provided in consideration of 38 U.S.C. §§ 1725.

Accordingly, the case is REMANDED for the following action:

1. The agency of original jurisdiction shall obtain all VA and private medical records associated with treatment of the Veteran for the asserted emergent condition in Niagara Falls, New York, beginning on January 31, 2012, through February 15, 2012.

The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing.  The Veteran may submit medical records directly to VA.

2.  The agency of original jurisdiction shall document for the record and obtain, and associate with the claims file, any records that are relevant to the following determinations: whether the Veteran has service-connected disabilities; whether the Veteran was enrolled in the VA healthcare system in January and February 2012; and whether the Veteran had received VA medical treatment in the 24 months prior to such time.  All medical findings associated with the original denial of the claim, to include any letters issued to the Veteran, must also be obtained.

3.  The agency of original jurisdiction shall forward the Veteran's temporary file (and any claims file) to a VA examiner to review, and ask that this examiner provide an opinion as to whether treatment received by the Veteran from January 31, 2012, through February 15, 2012, was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  (This standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part).  The Veteran's file and a copy of this Remand must be provided to and reviewed by the VA physician.  The physician must provide a rationale for each opinion reached. (Conclusory statements or use of a form with circled/checked reasons, without explanation, will not suffice.)

4.  After undertaking any other development deemed appropriate, the agency of original jurisdiction must re-adjudicate the Veteran's claim on appeal in light of all pertinent evidence and legal authority.  If the disposition of the claim remains unfavorable, the agency of original jurisdiction shall should furnish the Veteran with a Supplemental Statement of the Case that provides notice of the applicable statutory and regulatory provisions and afford him an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



